BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
Action for the foreclosure of a mortgage on an automobile. Bender purchased an automobile from the Haynes Motor Co. and executed as part consideration of the purchase, a chattel mortgage which, together with the note securing it, was transferred in due course and for value to the Finance Co. Subsequently the Motor Co. retook the automobile from Bender, and sold it to Katz, an innocent purchaser. In rendering a decree for the Finance Co., the Court of Appeals held:
The chattel mortgage having been regularly delivered and transferred to the plaintiff, must in our judgment, stand unless the plaintiff or its agent had notice of the fraud perpetrated by the Motor Co. in retaking the automobile and selling it for cash. There is no evidence of such notice. Though Katz is an innocent purchaser, as against the Motor Co., he was charged with notice of the mortgage which had been duly filed of record.